Title: From Thomas Jefferson to Martha Jefferson Carr, 14 April 1793
From: Jefferson, Thomas
To: Carr, Martha Jefferson



Dear Sister
Philadelphia Apr. 14. 1793.

 Your bill for £10–5 in favor of Mr. Austin has been presented and paid. It greives me to inform you I am not able to furnish the residue of the sum you desired in any short time. I never in my life had such a right to be flush in money as at present, and yet never was so mortifyingly bare and helpless. I had a right to receive £800. in Richmond under an execution, and by some evasion of law, I understand I am not to count on it till the fall. The occasion of your want too renders it particularly afflicting to me. I can in this case only recur to Mr. Myers’s indulgence with an assurance that he shall have the money the first moment it shall be at my command. I am so far from having any funds to spare here, that I am obliged to receive aids from Virginia. In fine I shall see you in the summer or fall, and once more be able to take my own affairs into my own hands.—I now write to Dabney to advise his joining you and beginning a course of law reading; and to Peter and Garld. Jefferson to furnish him the requisite books. As soon as I come home I shall propose his coming to Monticello.—I am happy to hear of your recovery. Maria has for some time been unwell. Doctors always flatter, and parents always fear. It remains to see which is right. My love to your family and am Dear Sister your’s affectionately

Th: Jefferson

